DAVIS, Judge,
concurring:
I agree that the instant action is barred by res judicata, and also join in the text of the order with respect to Counts I and II of the original petition. As for Counts III and IV of that petition I do not join in the text of the order but concur in the result on the grounds that (a) plaintiff failed to present enough material to raise a triable issue that the Air Force rejected the company’s unsuccessful bids in 1960 and 1962 on improper grounds and (b) plaintiff was not at that time required by statute or regulation to be notified that its name was placed on the Experience List.